DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27 – 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 4, 2022.

Claim Interpretation
Repeating from the previous Office Action, the Examiner notes that a definition for “extreme ultraviolet radiation” is provided in the instant specification in paragraph [0004].

Claim Rejections - 35 USC § 112
The rejections of claim 25 under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102/103
The rejections of the claims under 35 USC § 102 and 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ozyilmasz et al. US 2016/0340797 A1 (hereafter “Ozylmasz”) in view of Prezioso et al. Combined microscopies study of the C-contamination induced by extreme ultraviolet radiation: A surface-dependent secondary-electron-based model. Appl. Phys. Lett. 100, 201603 (2012), https://doi.org/10.1063/1.4714774 (hereafter “PreziosoAPL”), Tavares et al. US 2016/0097125 A1 (hereafter “Tavares”) and Carothers et al. US 2007/0243319 A1 (hereafter “Carothers”).
Regarding claim 16, 17, 18, 19, 20, 21; Ozylmasz is directed to a method of making graphene using a seed gas in the presence of a substrate comprising a metallic material by irradiating the seed gas with a pulsed, ultraviolet laser beam (Abstract; [0023], [0036]). The substrate may be a fully metallic substrate, an H-terminated germanium or silicon surface, an oxide or crystalline substrate that is coated with a metal, including where the substrate contains micro and/or nanopatterned metal catalysts such as dispersed nanoparticles ([0023], [0047], [0046]). Ozylmasz discloses a method comprising: directly focusing the ultraviolet laser on growth nucleation sites present on the substrate in the presence of a carbon seed gas [irradiating selected portions of a surface of a solid structure, wherein the selected portion is defined by the radiation] to form graphene crystals and/or merge adjacent graphene crystals by photo-cracking ([0041] – [0042]). The area of crystal growth is defined by the laser spot’s dimensions, the scanning of the laser spot [patterned] ([0049]).  The seed gas may be e.g. methane [meeting claims 19 – 21] ([0006]).
Ozylmasz does not expressly teach that the ultraviolet laser beam produces EUV radiation and that the interaction of the EUV radiation interacts with the solid structure in the selected portion to cause formation of a layer of carbon atoms in the selected portion from the carbon-containing precursor. Ozylmasz also does not expressly teach the step of interacting an extreme ultraviolet radiation beam with a patterning device to form a patterned EUV radiation beam and that the irradiation step uses the patterned EUV radiation beam, thus having the selected portion be defined by the patterned EUV radiation beam.
With regards to the use of EUV radiation to irradiate the surface of a solid structure:
In analogous art, Tavares is directed to methods for producing coatings by photo-initiated chemical vapor deposition (Abstract). Tavares discloses in their background that photo-initiated chemical vapor deposition (of which the process of Takami is a partial type thereof) typically resort to high-energy low-wavelength vacuum UV (where the wavelength is less than 200nm) or to the extreme UV band where the wavelength is less than 121nm ([0013]). In an embodiment, Tavares discloses dissociating carbon monoxide and hydrogen with UV-C radiation at any pressure to deposit a coating ([0142] – [0143]). UV-C is defined by Tavares to be UV radiation between 10 to 300 nm, including expressly the extreme UV band ([0144]).  Tavares discloses that, at least radiation in the low wavelength vacuum UV band and/or the extreme UV band are favored because such wavelengths allow the possibility to specifically target certain molecular bonds, which aids in creating large coating thicknesses and fast deposition kinetics ([0013]).
	PreziosoAPL, directed to the study of alumina and silica surfaces that are exposed to periodically modulated EUV light in the presence of hydrocarbons(Abstract), discloses that secondary electrons are formed by EUV flux incident upon surfaces such as silica or alumina surfaces and then back-emitted from the surface (page 1 1st column page 2 – 3). PreziosoAPL discloses that such back-emitted secondary electrons contribute to the formation of contamination by carbon [which graphene is an allotrope thereof] by assisting in the breaking of molecules to form reactive moieties [meeting claim 18] (page 3 second column).  PreziosoAPL discloses that secondary electron emission from the interacting of alumina or silica surfaces with EUV light aid in the formation of carbon, and that the rate the amount of carbon deposited is more effective as the EUV dose is increased (page 3 2nd col, page 4 1st col). The EUV light is provided from a laser that produces a pulsed EUV radiation (page 1 1st paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ozylmasz by utilizing a pulsed laser that emits EUV radiation, which in turns interacts with the substrate workpiece to generate photoelectrons because a.) Tavares discloses that both bands are known for photo-initiated chemical vapor deposition, and are therefore known equivalents for the process; and b.) Tavares discloses that the specific chosen wavelength allows specific targeting of certain molecular bonds to give rise to enhanced coating thicknesses and fast deposition kinetics and c.) PreziosoAPL teaches that the use of EUV radiation on surfaces generates photoelectrons that further aid in cracking hydrocarbon gases for the production of carbon-containing films.
With regards to the step of interacting an extreme ultraviolet radiation beam with a patterning device to form a patterned EUV radiation beam and that the irradiation step uses the patterned EUV radiation beam, thus having the selected portion be defined by the patterned EUV radiation beam:
Carothers is directed to a system for the manufacture of carbon based electrical components and the method of operating such a system (Abstract). The system comprises an ultraviolet light source, a substrate receiving unit and a photolithographic mask [patterning device] disposed between the ultraviolet light source and a substrate that would be disposed on the substrate receiving unit (Fig. 2; [0046]). The ultraviolet light source may be a laser with a wavelength in the Deep Ultraviolet spectrum (DUV) or in the EUV spectrum ([0037], [0045], [0047]). Analogously, Carother also discloses a method of doping a carbon based layer on the substrate comprising: emitting light from the ultraviolet light source – e.g. a laser [beam] – onto the mask to form patterned light [interaction with patterning device to form a patterned EUV radiation beam] ([0046] – [0047]); flowing a fluid (gaseous or liquid) comprising doping precursors ([0020]) between the surface of the substrate and the patterned laser light to induce dissociation of the precursor molecules in the regions of the substrate that are illuminated ([0048]); and forming doped-carbon regions defined by the patterned laser light on the substrate ([0048]).  Because the patterned light both locally and instantaneously energizes the fluid comprising precursors , the process leads to a more efficient patterning compared to direct unmasked scanning ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the method of Ozylmasz in view of Tavares and PreziosoAPL to include a step of interacting an extreme ultraviolet radiation beam with a patterning device to form a patterned EUV radiation beam and that the irradiation step uses the patterned EUV radiation beam, thus having the selected portion be defined by the patterned EUV radiation beam, because Carothers teaches that such an approach allows for a more efficient patterning compared to direct unmasked scanning.
Regarding claim 31, Ozylmasz discloses that the graphene produced by their method can be annealed by heating under an atmosphere of hydrogen-argon to reduce irregularities of adjacent graphene crystals [quality] ([0020]).

Claims 16, 22 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakopoulos US2012/0261644 A1 (hereafter “Dimitrakopoulos”) in view of Beasley US 2017/0148631 A1 (hereafter “Beasley”), Prezioso et al. "Large Area Extreme-UV Lithography of Graphene Oxide via Spatially Resolved Photoreduction" (2012). Langmuir 28 p5489-5495, of record (hereafter "PreziosoLNG") and Carothers.
Regarding claims 16, 22, 23, 24, 25; Dimitrakopoulos is directed to graphene nanoribbons and methods of making graphene nanoribbons (Abstract). Dimitrakopoulos discloses a method comprising:  depositing a polyaromatic hydrocarbon layer onto a substrate by molecular beam evaporation [meeting claim 22] ([0036], [0055], [0078], [0094]); cross-linking the molecules of the polyaromatic hydrocarbon layer with radiation with an energy above that of visible light [i.e. wavelengths that are less than that of visible light, overlapping with EUV wavelengths1], e.g. UV light or X-rays [forming an intermediate state] ([0038], [0055], [0080]); and then subsequently applying heat to the cross-linked molecules of the polyaromatic hydrocarbon layer to form the graphene nanoribbons ([0039], [0081], [0095]).  Dimitrakopoulos further discloses that the substrate may be e.g. gold or silicon, and that there is an epitaxial relation between acene molecules (such as pentacene) and gold during deposition ([0061]); such a relation is described as critical in order to have the acene molecules in flat rows prior to cross-linking with radiation [meeting the requirement of interaction between the radiation with the solid structure] ([0055], [0059], [0063]). In an embodiment, Dimitrakopoulos describes a mercury lamp as a source of UV light ([0086]).
Dimitrakopoulos does not expressly teach an embodiment where extreme ultraviolet radiation is used for irradiation; that a selected area is irradiated to form a pattern defined by the EUV radiation; and does not expressly teach a step of interacting an extreme ultraviolet radiation beam with a patterning device to form a patterned EUV radiation beam and that the irradiation step uses the patterned EUV radiation beam, thus having the selected portion be defined by the patterned EUV radiation beam.
With regards to the use of extreme ultraviolet radiation:
As noted above, Dimitrakopoulos does inherently disclose that wavelengths below that of visible light are suitable for forming cross-links, and gave as specific examples UV wavelengths and X-ray wavelengths, which overlap/borders the wavelength band of extreme UV.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to the establishment of selected areas and that the irradiation of the selected areas a pattern defined by the selected portion, wherein the selected portion is defined by the EUV radiation:
	Beasley is directed to methods of growing graphene on substrates (Abstract; [0003]). Beasley discloses a method comprising: depositing a linear conjugated hydrocarbon; applying energy to the hydrocarbon layer, and forming a graphene layer from the application of energy to the hydrocarbon layer (Claim 1; [0009], [0028]) The applied energy may be supplied by UV radiation ([0030]). The UV radiation may be supplied by UV lamps, UV LEDs or from a UV laser.
It would have been obvious to one of ordinary skill in the art to have modified the method of Dimitrakopoulos by selecting as a UV light source a UV laser or alternatively substituted the UV lamp source utilized in the method of Dimitrakopoulos with a UV laser because UV lasers are known sources of UV light that are taught to be capable of converting solid precursors into graphene, as taught by Beasley.
PreziosoLNG discloses the practice of utilizing a EUV laser for the production of reduced graphene oxide, as discussed above. PreziosoLNG further discloses that the EUV laser exposes within a finite area (Fig. 1) and can be arranged to irradiate a surface to form a patterned exposure (Abstract; page 5490 2nd column). Finally PreziosoLNG discloses that patterning is of interest in order to form graphene-based microcircuits and miniaturized electronic devices (page 5489 2nd column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dimitrakopoulos in view of Beasley to  utilize an EUV laser in the method of Dimitrakopoulos because Dimitrakopoulos discloses a range of suitable treatment wavelengths of light that overlaps with the EUV spectrum, Beasley teaches that UV-spectrum lasers are suitable for forming graphene layers, and PreziosoLNG teaches that EUV lasers are known. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dimitrakopoulos in view of Beasley to form patterns by the irradiation of the selected portions because PreziosoLNG teaches that there is a desire to shape graphene layers into microcircuits for assembling miniaturized electronic devices.
With regards to the step of interacting an extreme ultraviolet radiation beam with a patterning device to form a patterned EUV radiation beam and that the irradiation step uses the patterned EUV radiation beam, thus having the selected portion be defined by the patterned EUV radiation beam:
	The facts of Carothers discussed above in the rejection of claims 16 – 21 also apply to the present rejection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the method of Dimitrakopoulos in view of Beasley and PreziosoLNG to include a step of interacting an extreme ultraviolet radiation beam with a patterning device to form a patterned EUV radiation beam and that the irradiation step uses the patterned EUV radiation beam, thus having the selected portion be defined by the patterned EUV radiation beam, because Carothers teaches that such an approach allows for an efficient patterning for circuitry.

Response to Arguments
Applicant’s arguments filed August 19, 2022, with respect to the rejection(s) of the claim(s) under 35 USC 102 and 35USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Castomer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Flagello et al. US 2017/0336716 A1 and Hector et al. US 2004/0033699 A1, which both disclose reflective projection patterning in an EUV lithography system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Planck’s equation E=hν , where E is photon energy and ν is frequency, and the inverse relationship between frequency and wavelength with the speed of light as the proportionality factor, λ=c/ν